DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 5/23/2022. Claims 1-3, 10, 12-18 and 20-23 were amended. Claims 4-9, 11 and 19 were canceled. New claims 21-23 were added. Therefore, claims 1-3,10,12-18 and 20-23 were pending for examination. 

REASONS FOR ALLOWANCE
Claims 1-3,10,12-18 and 20-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in independent claims.1, 10 and 20 respectively. The related art of record fails to disclose, suggest or provide the motivation to teach the features, wherein the at least one arc flash safety protocol comprises communicating a notification of the at least one arc flash precondition or arc flash event to an administrator user, wherein the at least one arc flash safety protocol comprises configuring a compliance workflow comprising one or more steps for verifying the presence of safety gear for a technician user and completion of training for the technician user; granting temporary access to the technician user in response to an approval by the administrator user, wherein the approval comprises verification by the administrator user that the technician user has completed the compliance workflow; verifying resolution of the at least one arc flash precondition or arc flash event in response to receiving one or more user-generated inputs from one or both of the technician user and the administrator user; enabling one or more standard access protocols for the enclosure in response to the verifying resolution of the at least one arc flash precondition or arc flash event. Likewise, the related art of record fails to disclose, suggest or provide the motivation to teach the claimed subject matter, as a whole. Moreover, the related art indicates that this system and method are novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        
						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684